Notice of Allowance
Claims 1-5, 11-12, 15, 17, 33-34, 36-38, and 44-48 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant has incorporated previously indicated as allowable limitations into independent claim 1. The cited prior art does not disclose, teach, or suggest the claimed invention as a whole.
The claimed invention is a selection valve comprising: a valve body, a hot water inlet in the valve body, an air inlet in the valve body, at last a first outlet in the valve body, a selector member including a holder having a first selector element unmovably mounted and the selector member being movably mounted with respect to the valve body, a satellite element associated with the selector member and being a further movable valve element.
The closest prior art would be De Graaff et al (US 2009/0272274). De Graaff teaches a selection valve comprising: a valve body, a hot water inlet in the valve body, an air inlet in the valve body, at last a first outlet in the valve body, a selector member and a satellite element associated with the selector member and being a further movable valve element. However, De Graaff does not teach a selector member including a holder having a first selector element unmovably mounted.
Prior art references Priley et al (US 2015/0173563), Piscaer et al (US 6,682,047), and Ait Bouziad et al (US 2018/0206670) do not cure the deficiencies of De Graaff.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JOE E MILLS JR./Examiner, Art Unit 3761 


/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761